Tenney, J.
— The jury were instructed, that the phrase “and reside without the State” had reference to an established residence or home without the State ;• that the terms established residence and home were used to communicate the same idea.
In order to suspend the operation of the statute of limitations, after the cause of action has accrued, and the statute has begun to run, the person, who sets it up in defence, must not only be absent from, but reside without the State, c. 146, § 28. This language is similar to that used in e. 32, § 1, under the 6th head, providing that any person of the age of twenty-one years who shall hereafter “ reside' in any town” within this State for the term of five years together, &c., shall thereby gain a settlement in such town.
The term “ reside in any town” has received the judicial construction of this Court and others, which fully sustains the instructions given to the jury. Green v. Windham, 13 Maine, 225; Wayne v. Green, 21 Maine, 357.
*173It was obviously the intention of the Legislature to give to the creditor six full years and no more in which to bring his action for the recovery of a debt on simple contract, unless the evidence of debt be a witnessed note. And so long as the debtor has such a residence in the State as to make him subject to the jurisdiction of its Courts, the statute would continue to run.
If he had such a residence when the cause of action first accrued as constituted a home, it would remain such, notwithstanding his absences for special purposes and for periods which were definite as to time or purpose so long as there should remain the intention to return.

Judgment on the verdict.

Rice, Appleton and Cutting J. J., concurred.